PER CURIAM.
Judgment reversed, on the ground that damages aré excessive, and new trial granted, upon payment of costs of former trial by defendant, unless plaintiff stipulates within 15 days from the entry and service of the order herein to reduce the amount of damages to $2,500, in which event the judgment, as so modified, is affirmed, without costs of this appeal to either party, .arid order appealed from affirmed, without costs, on opinion in Kilmer v. Reckitt & Sons (decided at this term) 77 N. Y. Supp. 395.